John D. Bennett, S.
In this prohate proceeding the petitioner requests that the court admit to prohate a photocopy as the last will and testament of the decedent.
It has become an increasing phenomenon that photocopies are being offered for probate for one reason or another. Here the attorney-draftsman has submitted an affidavit stating that it has been his practice to draft a will by having a master copy of the intended last will and testament typed and then photocopying the master onto legal cap bond paper so as to produce a final will ready for signature completely free of typographical errors. While the reasons offered for executing a photocopy, whether or not a master or original is in existence, are varied, the resultant delays and added costs incurred by the additional proof required to satisfy the court of the genuineness of the instrument should be sufficient to put an end to this practice.
In this case the witnesses’ depositions do not indicate that what was witnessed was a photocopy. Accordingly, the court will require the witnesses to attest to the fact that the instrument executed was a photocopy and that no other instrument was subscribed by the testator at the time of execution.